Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, (claims 6-13) in the reply filed on 07/22/2022 is acknowledged. Claims 8, 9, 12 and 13 are amended. Claims 21-32 are newly added.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 6-13 and 21-32 are pending in this application. 
	Claims 1-5 and 14-20 are cancelled. 

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Objections
Claim 24 is objected to because of the following informalities:  In line 7 of claim 24 please correct ***target;***  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  In line 5 of claim 25 please correct ***decoration;***  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  In line 5 of claim 28 please correct ***decoration;***  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-13, 21 and 28-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hepworth (US PG. Pub. 2015/0077770 A1).

	Referring to Claim 6, Hepworth teaches a system to facilitate content hosting and management for painting of a target (See Hepworth, Fig. 1, Nail Design System, Sect. [0026]-[0027], a client system 100 with web browser functions and using a nail design application 120 for communication with a nail design studio for nail printing), the system (See Hepworth, Fig. 1, Nail Design System), comprising:
a processor (See Hepworth, Sect. [0064] line 4, Embodied system processors);
memory coupled to the processor (See Hepworth, Sect. [0064] lines 1-4, the present invention may comprise or utilize a special-purpose or general-purpose computer system that includes computer hardware, such as, one or more processors and system memory), the memory having stored having stored thereon instructions (See Hepworth, Sect. [0065] lines 1-5, Computer storage media are physical storage media such as RAM, ROM, EEPROM, solid state drives ("SSDs"), flash memory, phase-change memory ("PCM") that store computer-executable instructions and/or data structures), 
which when executed by the processor, cause the processor to (See Hepworth, Sect. [0068] lines 1-3, The computer-executable instructions comprise, instructions and data which, when executed at one or more processors):
manage design content discoverable and selectable for painting the target (See Hepworth, Fig.1, Design Tools Module 154, Sect. [0028], the design tools module 154 can provide functionality for selecting a particular nail wrap color, embellishing a particular nail wrap, drawing on a particular nail wrap, writing text on a particular nail wrap, and other similar decorative functions and also provides a user access to various nail design templates that are saved within the template and design storage 158. As such, a user can choose a starting template from among a variety of pre-made nail design templates for nail printing);
identify a first tag set associated with the design content (See Hepworth, Fig. 2, Nail Wrap Templates 210(a-g), Sect. [0059] lines 1-3, FIG. 2 depicts a create interface 200 that depicts representations of various nail wrap templates 210(a-g). Additionally, the create interface comprises one or more design tools 220, 222, 224, 226, 228 that allow a user to design the visual face of the nail wrap. For example, nail wrap design 210a comprises stars, while nail wrap design 210c comprises two American flags.);
manage digital assets to be presented in association with the painting of the target (See Hepworth, Fig. 5, Sect. [0060] lines 1-6, In FIG. 5 an act 520 of receiving design customizations is described. In Act 520 various design customizations for a user generated nail print design are received by the user. For example, FIG. 2 depicts a create interface 200 that is displayed on a client system 100. In at least one implementation, as the user manipulates a nail wrap design, the client system 100 receives the manipulations from the create interface 200.);
identify a second tag set associated with the digital assets (See Hepworth, Fig. 2, Additional Nail Wrap Templates, Sect. [0059] lines 3-7, Additionally, the create interface comprises one or more design tools 220, 222, 224, 226, 228 that allow a user to design the visual face of the nail wrap. For example, nail wrap design 210a comprises stars, while nail wrap design 210c comprises two American flags.).

	Referring to Claim 7, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein:
a parameter is associated with the first tag set to specify a number of tags that are in the first tag set (See Hepworth, Fig. 2, Nail Wrap Templates 210(a-g), Sect. [0037] lines 6-10, the create interface 200 depicts a set of seven nail wrap templates 210(a-g), the create interface 200 may also display a single nail wrap template, two rows of nine nail templates, two rows of eleven nail wrap templates, or any other configuration of nail templates.).)

Referring to Claim 8, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein the processor (See Hepworth, Sect. [0064] line 4, Embodied system processors):
categorizes the design content into groups based on the first tag, set (See Hepworth, Fig. 2, Sect. [0054], FIG. 2 depicts a create interface 200 that depicts representations of various nail wrap templates 210(a-g). Additionally, the create interface comprises one or more design tools 220, 222, 224, 226, 228 that allow a user to design the visual face of the nail wraps. For example, nail wrap design 210a comprises stars, while nail wrap design 210c comprises two American flags.);
wherein, the design content is discoverable and selectable in the groups in a user interface accessible at a device remote from the system (See Hepworth, Fig. 4, Act 400, Sect. [0053], FIG. 4 illustrates a method for generating customer designed nail prints for printing on a computer-controlled printer an act 400 of transmitting to a remote computer. Act 400 can comprise transmitting to a remote computer interface at least a portion of a digital nail wrap design studio. The portion of the digital nail wrap design studio can comprise a visual representation of a nail wrap template that comprises at least one visual representation of a nail wrap. Additionally, the portion of the digital nail wrap design studio can comprise one or more design tools that are configured to provide a user with the ability to visually design the surface of the nail wrap template.).

	Referring to Claim 9, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein the processor (See Hepworth, Sect. [0064] line 4, Embodied system processors):
hosts a commerce environment having physical consumables (See Hepworth, Fig. 1, Nail Design Studio 150, Sect. [0029] lines 2-4, the nail design studio UI module 150 can also provide users with the ability to share a nail wrap design and to purchase nail wrap designs).

	Referring to Claim 10, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein the processor (See Hepworth, Sect. [0064] line 4, Embodied system processors):
tracks first usage metrics of the digital assets (See Hepworth, Fig. 1, Social tools module 152, Sect. [0029] lines 4-14, social tools module 152 may provide a user with the ability to share a user generated nail wrap design with one or more other people. For instance, a user may create a nail wrap design in anticipation for a particular event. The social tools module 152 may allow the user to send the design to a group of friends. The individual friends may then be able to purchase the design or further manipulate and add to the design. In at least one implementation, a user can share a design publicly, such that any user who accesses the nail design application 120 can access the nail design.);
tracks second usage metrics of the design content (See Hepworth, Sect. [0032], a user who creates a design may also be eligible to receive money from the sales of the particular design. For example, the user can share the nail wrap design with friends or with the public in general. As various other people purchase the nail wrap design, the nail store module 156 can track the amount of money made by the sales. In at least one implementation, the user who designed the nail wrap can be compensated a specific amount based upon the sales.);
generates recommendations to purchase the physical consumables based on the first usage metrics or the second usage metrics (See Hepworth, Fig. 1, Nail Store Module 156, Sect. [0031], users of the nail design application 120 may also be able to purchase nail wrap designs from the web server 110. In at least one implementation, the nail store module 156 can provide various functions for receiving orders, processing payments, and preparing orders for shipment. For example, a user may purchase a nail wrap design that was created by the user, or the user may purchase a premade nail wrap design that is stored within the template and design storage 158.).

	Referring to Claim 11, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein the processor (See Hepworth, Sect. [0064] line 4, Embodied system processors):
depicts the digital assets during discovery of the design content to paint the target (See Hepworth, Fig. 5, Sect. [0061], FIG. 5 shows that the method can comprise an act 530 of generating, from the user generated nail print design, a printer file configured to communicate to the computer controlled printer the necessary instructions for printing the user generated nail print design onto a nail wrap material. For example, FIG. 1 depicts the client system 100 generating a file 142. In at least one implementation, data file 142 can comprise a printer file.);
wherein, the digital assets include interactive content (See Hepworth, Fig. 5, Sect. [0058], FIG. 5 shows that the method can comprise act 510 of displaying a nail wrap design studio. Act 510 can comprise displaying a portion of the nail print design studio. Displaying the portion of the nail print design studio can comprise displaying a visual representation of a nail wrap template. Additionally, displaying the portion of the nail print design studio can comprise displaying one or more design tools.).

	Referring to Claim 12, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein the processor (See Hepworth, Sect. [0064] line 4, Embodied system processors):
depicts the digital assets during selection of the art content (See Hepworth, Sect. [0028] lines 1-7, the nail design user interface provides a user with a variety of different functions for creating custom nail wrap designs. For example, the design tools module 154 can provide functionality for selecting a particular nail wrap color, embellishing a particular nail wrap, drawing on a particular nail wrap, writing text on a particular nail wrap, and other similar decorative functions.).

Referring to Claim 13, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein:
the target is painted by a device wirelessly coupled to the system (See Hepworth, Fig. 5, Act 540, Sect. [0062] and [0066] lines 8-11, FIG. 5 shows that the method can include an act 540 of transmitting the printer file. Act 540 can comprise transmitting the printer file to the computer-controlled printer for printing. For example, FIG. 1 depicts a printer file 142 being transmitted from the client system to the printer 130, through the network 140 and the web server 110…When information is transferred or provided over a network or another communications connection (wirelessly) to a computer system, the computer system may view the connection as transmission media.).

	Referring to Claim 21, Hepworth teaches the system of claim 13 (See Hepworth, Fig. 1, Nail Design System), wherein:
the digital assets are also presented at the device (See Hepworth, Fig. 2, Sect. [0058], FIG. 2 depicts a create interface 200 that depicts representations of various nail wrap templates 210(a-g). Additionally, the create interface comprises one or more design tools 220, 222, 224, 226, 228 that allow a user to design the visual face of the nail wrap. For example, nail wrap design 210a comprises stars, while nail wrap design 210c comprises two American flags.).
Referring to Claim 28, Hepworth teaches the system of claim 13 (See Hepworth, Fig. 1, Nail Design System), wherein, the device includes:
a processor (See Hepworth, Sect. [0064] line 4, Embodied system processors);
memory coupled to the processor (See Hepworth, Sect. [0064] lines 1-4, the present invention may comprise or utilize a special-purpose or general-purpose computer system that includes computer hardware, such as, one or more processors and system memory), the memory having stored having stored thereon instructions (See Hepworth, Sect. [0065] lines 1-5, Computer storage media are physical storage media such as RAM, ROM, EEPROM, solid state drives ("SSDs"), flash memory, phase-change memory ("PCM") that store computer-executable instructions and/or data structures), 
which when executed by the processor, cause the processor to (See Hepworth, Sect. [0068] lines 1-3, The computer-executable instructions comprise, instructions and data which, when executed at one or more processors):
aggregates data or metrics relating to the digital assets being depicted and data relating to data usage (See Hepworth, Sect. [0036], the nail store module 156 prints batches of nail wrap designs. For example, the printer 130 may be capable of printing a large number of nail wrap designs at the same time. Accordingly, the nail store module 156 may generate print files 132 in batches such that the maximum number of nail wrap designs are printed at the same time.).

	Referring to Claim 29, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein the processor (See Hepworth, Sect. [0064] line 4, Embodied system processors):
enables a third party to manage the digital assets through uploading, adding, modifying or deleting (See Hepworth, Sect. [0047], The create interface 200 can include an upload menu 228 that allows a user to upload a personal picture. For example, nail wrap template 210e comprises a picture of a dog 236 that a user uploaded and applied to their nail wrap design. In addition to uploading actual image files, in at least one implementation, a user can also upload specific patterns, colors, and nail design templates. As such a user can incorporate design features that exist outside of the create interface 200. Thus a user can enable an outside party to upload additional digital features to apply to the nail wrap design).

Referring to Claim 30, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System):
wherein, the design content is discoverable and selectable in the groups in a user interface accessible at a device remote from the system (See Hepworth, Fig. 2, Sect. [0037], FIG. 2 depicts an implementation of a nail design studio, such as one displayed through a display interface at a remote client computer system 100. In particular, FIG. 2 shows a create interface 200 that allows a user to create a custom nail wrap design at device 100. In the depicted implementation, the create interface 200 depicts a set of seven nail wrap templates 210(a-g). In other implementations, however, the create interface 200 may display a single nail wrap template, two rows of nine nail templates, two rows of eleven nail wrap templates, or any other configuration of nail templates).

	Referring to Claim 31, Hepworth teaches the system of claim 30 (See Hepworth, Fig. 1, Nail Design System):
wherein, the device paints the target (See Hepworth, Fig. 5, Act 540, Sect. [0062], FIG. 5 shows that the method can include an act 540 of transmitting the printer file. Act 540 can comprise transmitting the printer file to the computer-controlled printer for printing. For example, FIG. 1 depicts a printer file 142 being transmitted from the client system to the printer 130, through the network 140 and the web server 110.), the device being wirelessly coupled to the system (See Hepworth, Sect. [0066] lines 8-11, When information is transferred or provided over a network or another communications connection (wirelessly) to a computer system, the computer system may view the connection as transmission media.).

	Referring to Claim 32, Hepworth teaches the system of claim 6 (See Hepworth, Fig. 1, Nail Design System), wherein the processor (See Hepworth, Sect. [0064] line 4, Embodied system processors):
depicts the digital assets during the painting of the target (See Hepworth, Fig. 5, Act 530, Sect. [0061] lines 1-6, FIG. 5 shows that the method can comprise an act 530 of generating, from the user generated nail print design, a printer file configured to communicate to the computer controlled printer the necessary instructions for printing the user generated nail print design onto a nail wrap material.).


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

16.	Claims 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth (US PG. Pub. 2015/0077770 A1) in view of Irie (US PG. Pub. 2017/0071314 A1).

Referring to Claim 22, the combination of Hepworth in view of Irie teaches the system of claim 13 (See Hepworth, Fig. 1, Nail Design System), wherein, the device includes:
a processor (See Hepworth, Sect. [0064] line 4, Embodied system processors);
memory coupled to the processor (See Hepworth, Sect. [0064] lines 1-4, the present invention may comprise or utilize a special-purpose or general-purpose computer system that includes computer hardware, such as, one or more processors and system memory), the memory having stored having stored thereon instructions (See Hepworth, Sect. [0065] lines 1-5, Computer storage media are physical storage media such as RAM, ROM, EEPROM, solid state drives ("SSDs"), flash memory, phase-change memory ("PCM") that store computer-executable instructions and/or data structures), 
which when executed by the processor, cause the processor to (See Hepworth, Sect. [0068] lines 1-3, The computer-executable instructions comprise, instructions and data which, when executed at one or more processors):.

Hepworth fails to explicitly teach 
determine ink levels of base colors of ink available for decoration
	
	However, Irie teaches 
determine ink levels of base colors of ink available for decoration (See Irie, Figs. 12A-12C, Ink Amount Determination, Sect. [0285]-[0290], The lower value at which the ink amount is determined to be the “large ink amount”, and the upper value at which the ink amount is determined to be the “small ink amount” are appropriately set in accordance with the usage specifications of the apparatus. For example, thresholds are set beforehand and the drying condition determination portion 813 references these thresholds to perform the determination and, thereby, sets the drying parameters.).
	
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate to determine ink levels of base colors of ink available for decoration. The motivation for doing so would have been to provide a drawing unit that performs a drawing on at least one nail of a finger or toe by applying a liquid material to the nail, a dryer that performs a drying operation for drying the liquid material that has been applied to the nail, and a processor that determines a drying condition for the dryer and controls the drying operation of the dryer in accordance with the determination of the drying condition (See Sect. [0015] of the Irie reference).  Therefore, it would have been obvious to combine Hepworth and Irie to obtain the invention as specified in claim 22.
	Referring to Claim 23, the combination of Hepworth in view of Irie teaches the system of claim 13 (See Hepworth, Fig. 1, Nail Design System), wherein, the device includes:
a processor (See Hepworth, Sect. [0064] line 4, Embodied system processors);
memory coupled to the processor (See Hepworth, Sect. [0064] lines 1-4, the present invention may comprise or utilize a special-purpose or general-purpose computer system that includes computer hardware, such as, one or more processors and system memory), the memory having stored having stored thereon instructions (See Hepworth, Sect. [0065] lines 1-5, Computer storage media are physical storage media such as RAM, ROM, EEPROM, solid state drives ("SSDs"), flash memory, phase-change memory ("PCM") that store computer-executable instructions and/or data structures), 
which when executed by the processor, cause the processor to (See Hepworth, Sect. [0068] lines 1-3, The computer-executable instructions comprise, instructions and data which, when executed at one or more processors):

Hepworth fails to explicitly teach 
determine ink levels of base colors of ink available for decoration. 
the ink is stored in a cartridge, the cartridge being an applicator for applying the ink to the physical target to decorate the physical target.

However, Irie teaches 
determine ink levels of base colors of ink available for decoration (See Irie, Figs. 12A-12C, Ink Amount Determination, Sect. [0285]-[0290], The lower value at which the ink amount is determined to be the “large ink amount”, and the upper value at which the ink amount is determined to be the “small ink amount” are appropriately set in accordance with the usage specifications of the apparatus. For example, thresholds are set beforehand and the drying condition determination portion 813 references these thresholds to perform the determination and, thereby, sets the drying parameters.). 
the ink is stored in a cartridge, the cartridge being an applicator for applying the ink to the physical target to decorate the physical target (See Irie, Figs 3A-3B, Ink Jet Drawing Portion 71 as Ink Cartridge, Sect. [0103], The ink jet drawing portion 71 is an ink cartridge-integrated head in which ink cartridges corresponding to yellow (Y), magenta (M), and cyan (C) ink are formed integrally with an ink discharging portion provided on a surface (in the present embodiment, the bottom surface in FIG. 1A and the like) facing the drawing object (the nail T) in each of the ink cartridges.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate to determine ink levels of base colors of ink available for decoration and the ink is stored in a cartridge, the cartridge being an applicator for applying the ink to the physical target to decorate the physical target. The motivation for doing so would have been to provide a drawing unit that performs a drawing on at least one nail of a finger or toe by applying a liquid material to the nail, a dryer that performs a drying operation for drying the liquid material that has been applied to the nail, and a processor that determines a drying condition for the dryer and controls the drying operation of the dryer in accordance with the determination of the drying condition (See Sect. [0015] of the Irie reference).  Therefore, it would have been obvious to combine Hepworth and Irie to obtain the invention as specified in claim 23.

	Referring to Claim 24, the combination of Hepworth in view of Irie teaches the system of claim 13 (See Hepworth, Fig. 1, Nail Design System), wherein, the device includes:
a processor (See Hepworth, Sect. [0064] line 4, Embodied system processors);
memory coupled to the processor (See Hepworth, Sect. [0064] lines 1-4, the present invention may comprise or utilize a special-purpose or general-purpose computer system that includes computer hardware, such as, one or more processors and system memory), the memory having stored having stored thereon instructions (See Hepworth, Sect. [0065] lines 1-5, Computer storage media are physical storage media such as RAM, ROM, EEPROM, solid state drives ("SSDs"), flash memory, phase-change memory ("PCM") that store computer-executable instructions and/or data structures), 
which when executed by the processor, cause the processor to (See Hepworth, Sect. [0068] lines 1-3, The computer-executable instructions comprise, instructions and data which, when executed at one or more processors):.
Hepworth fails to explicitly teach
determine ink levels of base colors of ink available for decoration. 
the ink is stored in a cartridge, the cartridge being an applicator for applying the ink to the physical target to decorate the physical target. 
a motor coupled to the applicator;
wherein, the motor is operable to actuate the applicator to decorate the physical target.

However, Irie teaches  
determine ink levels of base colors of ink available for decoration (See Irie, Figs. 12A-12C, Ink Amount Determination, Sect. [0285]-[0290], The lower value at which the ink amount is determined to be the “large ink amount”, and the upper value at which the ink amount is determined to be the “small ink amount” are appropriately set in accordance with the usage specifications of the apparatus. For example, thresholds are set beforehand and the drying condition determination portion 813 references these thresholds to perform the determination and, thereby, sets the drying parameters.). 
the ink is stored in a cartridge, the cartridge being an applicator for applying the ink to the physical target to decorate the physical target (See Irie, Figs 3A-3B, Ink Jet Drawing Portion 71 as Ink Cartridge, Sect. [0103], The ink jet drawing portion 71 is an ink cartridge-integrated head in which ink cartridges corresponding to yellow (Y), magenta (M), and cyan (C) ink are formed integrally with an ink discharging portion provided on a surface (in the present embodiment, the bottom surface in FIG. 1A and the like) facing the drawing object (the nail T) in each of the ink cartridges.).
a motor coupled to the applicator (See Irie, Figs. 3A-3B, Sect. [0120] line 1, Vertical Motor 426 constituted by a stepping Motor connected to Ink Jet Drawing Portion 71 as Cartridge applicator);
wherein, the motor is operable to actuate the applicator to decorate the physical target (See Irie, Sect. [0127]-[0128], The prescribed number of steps when driving the pen vertical motor 426 is appropriately set depending on a height and the like of the nail T of the print finger U1 inserted into the finger receiving portion 31, the pen vertical motor 426 is driven the determined number of steps and the plate spring 429 presses the pen 41 down. Thus, the tip side of the pen 41, namely the pen tip 413 is moved toward to contact the surface of the nail T and an appropriate amount of pen pressure is applied.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate to determine ink levels of base colors of ink available for decoration. the ink is stored in a cartridge, the cartridge being an applicator for applying the ink to the physical target to decorate the physical target. 
a motor coupled to the applicator; wherein, the motor is operable to actuate the applicator to decorate the physical target. The motivation for doing so would have been to provide a drawing unit that performs a drawing on at least one nail of a finger or toe by applying a liquid material to the nail, a dryer that performs a drying operation for drying the liquid material that has been applied to the nail, and a processor that determines a drying condition for the dryer and controls the drying operation of the dryer in accordance with the determination of the drying condition (See Sect. [0015] of the Irie reference).  Therefore, it would have been obvious to combine Hepworth and Irie to obtain the invention as specified in claim 24.

	Referring to Claim 25, the combination of Hepworth in view of Irie teaches the system of claim 13 (See Hepworth, Fig. 1, Nail Design System), wherein, the device includes:
a processor (See Hepworth, Sect. [0064] line 4, Embodied system processors);
memory coupled to the processor (See Hepworth, Sect. [0064] lines 1-4, the present invention may comprise or utilize a special-purpose or general-purpose computer system that includes computer hardware, such as, one or more processors and system memory), the memory having stored having stored thereon instructions (See Hepworth, Sect. [0065] lines 1-5, Computer storage media are physical storage media such as RAM, ROM, EEPROM, solid state drives ("SSDs"), flash memory, phase-change memory ("PCM") that store computer-executable instructions and/or data structures), 
which when executed by the processor, cause the processor to (See Hepworth, Sect. [0068] lines 1-3, The computer-executable instructions comprise, instructions and data which, when executed at one or more processors):.

Hepworth fails to explicitly teach
determine ink levels of base colors of ink available for decoration 
generate recommendations of designs to be used to decorate the physical target based on the levels of base colors available for decoration.

However, Irie teaches 
determine ink levels of base colors of ink available for decoration (See Irie, Figs. 12A-12C, Ink Amount Determination, Sect. [0285]-[0290], The lower value at which the ink amount is determined to be the “large ink amount”, and the upper value at which the ink amount is determined to be the “small ink amount” are appropriately set in accordance with the usage specifications of the apparatus. For example, thresholds are set beforehand and the drying condition determination portion 813 references these thresholds to perform the determination and, thereby, sets the drying parameters.)
generate recommendations of designs to be used to decorate the physical target based on the levels of base colors available for decoration (See Irie, Sect. [0114], a user can realize a wide range of nail designs by appropriately replacing the pen 41 set in the pen holder 42 for a pen 41 having a different color or a different pen tip 413, or using a different type of ink, depending on the nail design desired to be drawn.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate to determine ink levels of base colors of ink available for decoration and generate recommendations of designs to be used to decorate the physical target based on the levels of base colors available for decoration. The motivation for doing so would have been to provide a drawing unit that performs a drawing on at least one nail of a finger or toe by applying a liquid material to the nail, a dryer that performs a drying operation for drying the liquid material that has been applied to the nail, and a processor that determines a drying condition for the dryer and controls the drying operation of the dryer in accordance with the determination of the drying condition (See Sect. [0015] of the Irie reference).  Therefore, it would have been obvious to combine Hepworth and Irie to obtain the invention as specified in claim 25.

Referring to Claim 26, the combination of Hepworth in view of Irie teaches the system of claim 13 (See Hepworth, Fig. 1, Nail Design System), wherein, the device includes:
a processor (See Hepworth, Sect. [0064] line 4, Embodied system processors);
memory coupled to the processor (See Hepworth, Sect. [0064] lines 1-4, the present invention may comprise or utilize a special-purpose or general-purpose computer system that includes computer hardware, such as, one or more processors and system memory), the memory having stored having stored thereon instructions (See Hepworth, Sect. [0065] lines 1-5, Computer storage media are physical storage media such as RAM, ROM, EEPROM, solid state drives ("SSDs"), flash memory, phase-change memory ("PCM") that store computer-executable instructions and/or data structures), 
which when executed by the processor, cause the processor to (See Hepworth, Sect. [0068] lines 1-3, The computer-executable instructions comprise, instructions and data which, when executed at one or more processors):.

Hepworth fails to explicitly teach
receive an identification of a design with which to decorate the physical target;
determine a size of the physical target;
adapt dimensions of the design to the size of the physical target;
print the design having the dimensions that have been adapted on to the physical target.

However, Irie teaches
receive an identification of a design with which to decorate the physical target (See Irie, Fig. 6, XL, X, XR, Sect. [0223]-[0224], As illustrated in FIG. 6, in the output data of the nozzle, output data of the nozzles is disposed in which, for example, rectangular background images are fitted to the nail shape. The background color of the rectangular background images is preferably white. The portion of the background that is white is comprised of pixels where the CMY color inks are not discharged as the output data of the nozzles of the ink jet drawing portion 71. XL is a coordinate representing the printable edge on the left side in the X direction (lateral direction) of the apparatus, and XR is a coordinate representing the printable edge on the right side in the X direction (lateral direction) of the apparatus.);
determine a size of the physical target (See Irie, Sect. [0172], While the entire surface of the drawing object, namely the nail T, may be used by the drying condition determination portion 813 as the object for determining the size of the area, in order to perform the drying more efficiently, the region where ink has actually been applied in the drawing immediately prior to the drying is preferably used as the object for determining the size of the area.);
adapt dimensions of the design to the size of the physical target (See Irie, Fig. 6, Sect. [0228], in FIG. 6, 1L, depicted by a white arrow, represents a first scan where the ink jet drawing portion 71 moves from XL to XR (first scan, first scan from XL to XR), and 1R, also depicted by a white arrow, represents a second scan where the ink jet drawing portion 71 moves from XR to XL (second scan, first scan from XR to XL). Additionally, 2L represents a third scan where the ink jet drawing portion 71 returns from XL to XR (third scan, second scan from XL to XR);
print the design having the dimensions that have been adapted on to the physical target (See Irie, Figs. 7A-7C, Sect. [0227], The ink jet drawing portion 71 has an ink discharging portion that is provided with a nozzle array in which a plurality of nozzles are arranged in a row. As such, the number of nozzles (“nz” in FIGS. 7A to 7C) multiplied by the width dimension of the nozzles (“d” in FIGS. 7A to 7C) is the length of the nozzle row of the ink jet drawing portion 71, and is the drawing width w. Note that the quantity of the nozzle row of the ink jet drawing portion 71 may also be calculated by multiplying the number of pixels of the dimension of the nozzles by the number of nozzles per pixel.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate to receive an identification of a design with which to decorate the physical target; determine a size of the physical target; adapt dimensions of the design to the size of the physical target; print the design having the dimensions that have been adapted on to the physical target. The motivation for doing so would have been to provide a drawing unit that performs a drawing on at least one nail of a finger or toe by applying a liquid material to the nail, a dryer that performs a drying operation for drying the liquid material that has been applied to the nail, and a processor that determines a drying condition for the dryer and controls the drying operation of the dryer in accordance with the determination of the drying condition (See Sect. [0015] of the Irie reference).  Therefore, it would have been obvious to combine Hepworth and Irie to obtain the invention as specified in claim 26.


17.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hepworth (US PG. Pub. 2015/0077770 A1) in view of Irie (US PG. Pub. 2017/0071314 A1); and further in view of Tomono (US PG. Pub. 2017/0090830 A1).

	Referring to Claim 27, the combination of Hepworth in view of Irie teaches the system of claim 13 (See Hepworth, Fig. 1, Nail Design System), wherein, the device includes:
a processor (See Hepworth, Sect. [0064] line 4, Embodied system processors);
(See Hepworth, Sect. [0064] lines 1-4, the present invention may comprise or utilize a special-purpose or general-purpose computer system that includes computer hardware, such as, one or more processors and system memory), the memory having stored having stored thereon instructions (See Hepworth, Sect. [0065] lines 1-5, Computer storage media are physical storage media such as RAM, ROM, EEPROM, solid state drives ("SSDs"), flash memory, phase-change memory ("PCM") that store computer-executable instructions and/or data structures), 
which when executed by the processor, cause the processor to (See Hepworth, Sect. [0068] lines 1-3, The computer-executable instructions comprise, instructions and data which, when executed at one or more processors):.

Hepworth fails to explicitly teach
determine ink levels of base colors of ink available for decoration 
generates recommendations to purchase a replacement for the applicator based on the ink levels.
	
	However, Irie teaches 
determine ink levels of base colors of ink available for decoration (See Irie, Figs. 12A-12C, Ink Amount Determination, Sect. [0285]-[0290], The lower value at which the ink amount is determined to be the “large ink amount”, and the upper value at which the ink amount is determined to be the “small ink amount” are appropriately set in accordance with the usage specifications of the apparatus. For example, thresholds are set beforehand and the drying condition determination portion 813 references these thresholds to perform the determination and, thereby, sets the drying parameters.)
	
Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate to determine ink levels of base colors of ink available for decoration and generates recommendations to purchase a replacement for the applicator based on the ink levels. The motivation for doing so would have been to provide a drawing unit that performs a drawing on at least one nail of a finger or toe by applying a liquid material to the nail, a dryer that performs a drying operation for drying the liquid material that has been applied to the nail, and a processor that determines a drying condition for the dryer and controls the drying operation of the dryer in accordance with the determination of the drying condition (See Sect. [0015] of the Irie reference).  Therefore, it would have been obvious to combine Hepworth and Irie to obtain the invention as specified in claim 27.

The combination of Hepworth in view of Irie continues to fail to teach
generates recommendations to purchase a replacement for the applicator based on the ink levels.

However, Tomono teaches 
 generates recommendations to purchase a replacement for the applicator based on the ink levels (See Tomono, Fig. 4, Ink Running Low, Sect. [0052] lines 1-6, The first screen includes a message indicating that the ink is low in the cartridge whose residual ink quantity is 30% or less and that it is nearly time to replace the cartridge. By reading this message, the user learns that the residual ink quantity in the cartridge 34 of the specified ink color is low and purchases a new cartridge having the same ink colors.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate generates recommendations to purchase a replacement for the applicator based on the ink levels. The motivation for doing so would have been to provide an image forming apparatus capable of notifying the user at a suitable timing that the printing material stored in a cartridge is running low, when the user has subscribed to an automatic delivery service for the delivery of cartridges. (See Sect. [0004] of the Tomono reference).  Therefore, it would have been obvious to combine Hepworth and Irie and Tomono to obtain the invention as specified in claim 27.

Cited Art
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bitoh et al. (US PG. Pub. 2014/0060560 A1) discloses A nail printing apparatus to perform printing on a nail includes an imaging device, an illuminating device, a printing section and a movement mechanism. The imaging device photographs a specific finger including the nail to be printed from a plurality of directions different from each other and acquires a plurality of nail images of the nail. The illuminating device is disposed at a certain position relative to the imaging device and illuminates the nail when the imaging device photographs the nail. The printing section performs the printing on the nail. The movement mechanism moves the imaging device, the illuminating device and the printing section together with one another.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677